PER CURIAM.
We affirm the final judgment terminating Appellant's parental rights to the minor child on the two statutory grounds pleaded, but we remand to the trial court to strike its reference to section 39.806(1)(c), Florida Statutes (2017), in the final judgment as an additional reason for termination. This was clearly an inadvertent clerical error by the court, as the Department of Children and Families did not plead section 39.806(1)(c) as a ground for termination of Appellant's parental rights nor did it attempt to present evidence or argument at trial under this statute.
AFFIRMED, but REMANDED for correction of clerical error.
SAWAYA, PALMER and LAMBERT, JJ., concur.